i          i      i                                                                         i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-08-00389-CV

                                     IN RE Clifton McGARITY, Jr.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 25, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Clifton McGarity, Jr. petitions for a writ of mandamus directing the trial court to

vacate its “judgment/order” dated May 22, 2008 in the underlying suit to remove a cloud on title.

To justify relief by mandamus, a relator must demonstrate he has no adequate remedy by appeal.

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (stating requirements for

mandamus relief). The order in question is final and appealable and thus McGarity is not entitled

to mandamus relief. Accordingly, the petition for a writ of mandamus is denied. TEX . R. APP . P.

52.8(a).

                                                                    PER CURIAM



           1
         This proceeding arises out of Cause No. 2008-CI-01376, styled Raymond Daniels v. Clifton McGarity, Jr.,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Barbara Nellermoe presiding.